COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 DHARA GAYLE HOGG,                             §
                                                              No. 08-14-00187-CV
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                               143rd District Court
                                               §
 LYNCH, CHAPPELL & ALSUP, P.C.,                              of Ward County, Texas
                                               §
                  Appellee.                                 (TC# 14-03-23274-CVW)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s order denying Appellant’s motion to compel arbitration. We therefore affirm the

trial court’s order denying Appellant’s motion to compel arbitration. We further order that

Appellee recover from Appellant all costs in this Court. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 10TH DAY OF NOVEMBER, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.